[Cite as State v. Yoder, 2018-Ohio-3321.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                                UNION COUNTY




STATE OF OHIO,

        PLAINTIFF-APPELLEE,                               CASE NO. 14-18-03

        v.

TREG R. YODER,                                            OPINION

        DEFENDANT-APPELLANT.




                  Appeal from Union County Common Pleas Court
                           Trial Court No. 2016 CR 0234

                                      Judgment Affirmed

                            Date of Decision: August 20, 2018




APPEARANCES:

        Jonathan T. Tyack for Appellant

        Rick Rodger for Appellee
Case No. 14-18-03


ZIMMERMAN, J.

       {¶1} Defendant-Appellant, Treg R. Yoder (“Appellant”), brings this appeal

from the Union County Common Pleas Court, convicting him of one count of

Gross Sexual Imposition and sentencing him to five years of Community Control.

On appeal, Appellant asserts that: 1) the trial court’s verdict was not sustained by

sufficient evidence; 2) the trial court’s verdict was against the manifest weight of

the evidence; and 3) the trial court erred by relying on evidence related to a

dismissed charge to convict Appellant of Count I. For the reasons that follow, we

affirm the judgment of the Union County Common Pleas Court.

                               Factual Background

       {¶2} In early August, 2016, Appellant was employed as a Resident Care

Associate (“RCA”) at Brookdale Senior Living (“Brookdale”). (Trial, 10/02/2018

Tr. at 25-26; 72). Brookdale is a skilled nursing facility located in Marysville,

Ohio. (Id. at 5-6). While working as an RCA, Appellant was responsible for

providing bathing, dressing, medication, and bathroom assistance to residents of

Brookdale in accordance with the resident care plan. (Id. at 72).

       {¶3} Appellant worked third shift (10:30 p.m. to 6:30 a.m.) on August 7th

and 8th of 2016. (Id. at 25-26). Another RCA, Heather Bialecki (“Bialecki”), was

assigned to work with Appellant on those dates. (Id. 25). The facts revealed that

Appellant and Bialecki were attending to S.W., a resident at Brookdale who


                                        -2-
Case No. 14-18-03


suffered from Alzheimer’s dementia.       (Id. at 95; State’s Ex. 1).     S.W. was

incontinent and dependent on RCAs for bathroom assistance. (Id. at 23).

       {¶4} Appellant and Bialecki discovered that S.W. had urinated himself, so

they started to change his Depends diaper. (Id. at 28). Bialecki went to the

cabinet next to S.W.’s bed to obtain supplies while Appellant commenced

changing S.W. (Id. at 23; 28). Bialecki gave Appellant medicated cream for

S.W.’s bottom, then resumed obtaining supplies from the cabinet next to S.W.’s

bed. (Id. at 28). At some point Bialecki turned back toward S.W., and observed

Appellant “stroking” or “masturbating” S.W.’s penis, stating (that) S.W.’s “penis

was the only penis he could play with.” (Id. at 29). Appellant went on to tell

Bialecki that when he had done this before, “he asked for more.” (Id.). When

Bialecki asked for clarification, Appellant said (that) S.W. “asked for more.” (Id.).

Bialecki testified that the “masturbation” of S.W. by the Appellant lasted for three

to five minutes. (Id. at 30).

       {¶5} Bialecki reported the incident (involving S.W.) to the Brookdale

incident hotline number. (Id.). Shortly thereafter, Brookdale management fired

Appellant and reported the incident to local law enforcement authorities. (Id. at

32; 78-79).




                                         -3-
Case No. 14-18-03




                                    Procedural Background

        {¶6} On November 22, 2016, Appellant was indicted by the Union County

Grand Jury on two counts of Gross Sexual Imposition1 (“GSI”), in violation of

R.C. 2907.05(A)(5) and R.C. 2907.05(C)(1), both counts being felonies of the

fourth degree. (Doc. No. 1). Pertinent to this appeal, Count I alleged that on or

about August 8, 2016, Appellant did have sexual contact with S.W., not his

spouse, and the ability of S.W. to resist or consent was substantially impaired

because of S.W.’s mental condition, physical condition, or advanced age, and that

Appellant knew or had reasonable cause to believe that S.W.’s ability to resist or

consent was substantially impaired because of a mental condition, physical

condition, or advanced age. (Doc. No. 1).

        {¶7} On July 17, 2017, Appellant voluntarily waived his right to a jury trial

and elected to be tried by the trial court. (Doc. No. 35). On October 2, 2017,

Appellant’s bench trial commenced. (Trial, 10/02/2017 Tr.). At the conclusion of

the State’s case-in-chief, Appellant moved for a judgment of acquittal on both

counts pursuant to Crim.R. 29. (Id. at 116). The trial court granted Appellant’s

motion relative to Count II. (Id. at 122). However, the trial court found that based




1
 Count II, GSI, was unrelated to the incident involving S.W., and was dismissed pursuant to Appellant’s
Crim.R. 29(A) motion during trial.

                                                 -4-
Case No. 14-18-03


on the evidence presented, “reasonable minds could differ” with regards to Count

I, and the trial court overruled Appellant’s motion. (Id. at 122).

        {¶8} Appellant then moved to admit Defense Exhibit A2 into evidence,

which was admitted without objection, and rested. (Id. at 124). Appellant then

renewed his Crim.R. 29 motion (on Count I), which was again denied by the trial

court. (Id.). After closing arguments, the trial court found Appellant guilty of

Count I. (Id. at 137). On December 18, 2017, Appellant was sentenced to five

years of community control and was classified as a tier one sex offender. (Doc.

No. 54). From this judgment Appellant timely appeals, and presents the following

assignment of error for our review:

                            ASSIGNMENT OF ERROR NO. I

        THE TRIAL COURT’S VERDICT IS [SIC] NOT SUSTAINED
        BY SUFFICIENT EVIDENCE.

                           ASSIGNMENT OF ERROR NO. II

        THE TRIAL COURT’S VERDICT WAS AGAINST THE
        MANIFEST WEIGHT OF THE EVIDENCE.

                           ASSIGNMENT OF ERROR NO. III

        THE TRIAL COURT ERRED BY RELYING ON EVIDENCE
        EXCLUSIVELY RELATED TO COUNT II, WHICH IT
        DISMISSED PURSUANT TO CRIM.P. [SIC] 29(A), TO
        CONVICT MR. YODER OF COUNT I.


2
 Defense Ex. A is a Physician/Healthcare Provider Order Sheet, and was introduced on cross examination
of the State’s witness, Kari Crosby. The order, issued on August 29, 2016, calls for the application of
Nystatin to the foreskin of S.W.’s penis. (Trial, 10/02/2018 Tr. at 107-110).

                                                 -5-
Case No. 14-18-03


       {¶9} On appeal, Appellant asserts that the trial court’s verdict was not

sustained by sufficient evidence and was against the manifest weight of the

evidence. Appellant further argues that the trial court erred by relying on evidence

related to dismissed Count II to convict him of Count I. For the reasons that

follow, we reject Appellant’s arguments and affirm the decision of the trial court.

                      Appellant’s First Assignment of Error

       {¶10} In his first assignment of error, Appellant argues that there was

insufficient evidence to convict him of gross sexual imposition. Specifically,

Appellant argues that because he had a legitimate and medically proper reason to

be touching and manipulating S.W.’s penis, the evidence was insufficient to prove

that Appellant had “sexual contact” with S.W. for the purpose of “sexually

gratifying” himself. For the reasons outlined below, we disagree.

                                Standard of Review

       {¶11} “An appellate court’s function when reviewing the sufficiency of the

evidence to support a criminal conviction is to examine the evidence admitted at

trial to determine whether such evidence, if believed, would convince the average

mind of the defendant’s guilt beyond a reasonable doubt.” State v. Jenks, 61 Ohio

St.3d 259, 574 N.E.2d 492 (1991), paragraph two of the syllabus, superseded by

statute on other grounds in State v. Smith, 80 Ohio St. 3d 89, 684 N.E.2d 668

(1997). “The relevant inquiry is whether, after viewing the evidence in a light


                                        -6-
Case No. 14-18-03


most favorable to the prosecution, any rational trier of fact could have found the

essential elements of the crime proven beyond a reasonable doubt.” Id.; see also

State v. Owens, 3rd Dist. Marion No. 9-16-40, 2017-Ohio-2590, 90 N.E.3d 189, ¶

40. Ultimately, sufficiency is a test of adequacy. State v. Thompkins, 78 Ohio

St.3d 380, 386, 1997-Ohio-52, 678 N.E.2d 541.

                                       Analysis

       {¶12} Appellant argues that the State did not prove the elements of GSI

beyond a reasonable doubt. Appellant was convicted on one count of GSI, in

violation of R.C. 2907.05(A)(5), which states:

       No person shall have sexual contact with another, not the spouse of
       the offender; cause another, not the spouse of the offender, to have
       sexual contact with the offender; or cause two or more other persons
       to have sexual contact when * * *: [t]he ability of the other person to
       resist or consent or the ability of one of the other persons to resist or
       consent is substantially impaired because of a mental or physical
       condition or because of advanced age, and the offender knows or has
       reasonable cause to believe that the ability to resist or consent of the
       other person or of one of the other persons is substantially impaired
       because of a mental or physical condition or because of advanced
       age.

(Emphasis added). R.C. 2907.05(A)(5). The Ohio Revised Code defines sexual

contact as “any touching of an erogenous zone of another, including without

limitation the thigh, genitals, buttock, pubic region, or, if the person is a female, a

breast, for the purpose of sexually arousing or gratifying either person. (Emphasis

added). R.C. 2907.01(B). The Revised Code does not define “sexual arousal” or


                                         -7-
Case No. 14-18-03


“sexual gratification.” In re Redmond, 3rd Dist. Allen No. 1-06-90, 2007-Ohio-

3125, ¶ 8. However, the Ohio Supreme Court, in State v. Dunlap, defined the

culpable mental state of purpose as:

      ‘A person acts purposely when it is his specific intention to cause a
      certain result, or, when the gist of the offense is a prohibition against
      conduct of a certain nature, regardless of what the offender intends
      to accomplish thereby, it is his specific intention to engage in
      conduct of that nature.’

State v. Dunlap, 129 Ohio St. 3d 461, 2011-Ohio-4111, 953 N.E.2d 816, ¶ 24

quoting R.C. 2901.22(A). In determining a person’s intent, a court may infer intent

from the surrounding circumstances. State v. Vela, 3rd Dist. Henry No. 7-14-15,

2015-Ohio-1340, ¶ 17. Ultimately, whether a defendant acted with the purpose to

sexually arouse or gratify either person “‘is a question of fact to be inferred from

the type, nature, and circumstances of the contact.’” Redmond at ¶ 8, quoting In re

A.L., 12th Dist. Butler No. CA2005-12-520, 2006-Ohio-4329, ¶ 20.

      {¶13} In the case before us, Appellant does not dispute that he touched

S.W.’s penis, but rather, argues that the State failed to prove he had the specific

purpose of sexually arousing or gratifying himself or S.W.          Appellant avers

because he had a medically appropriate reason to touch and manipulate S.W.’s

penis (in this instance, applying medicated cream to S.W.’s excoriated skin), he

cannot be convicted of GSI. We disagree.




                                        -8-
Case No. 14-18-03


       {¶14} The State’s evidence demonstrated that Appellant’s manipulation of

S.W.’s penis was not medically appropriate. Specifically, Bialecki testified that

Appellant was “stroking S.W.’s penis.” (Trial, 10/02/2017 Tr. at 28). Bialecki

also testified that Appellant had S.W.’s whole penis in his hand and was

“masturbating” S.W. (Id. at 29). Bialecki further testified that she did not observe

Appellant apply the medicated cream to S.W.’s penis and did not notice any cream

on S.W.’s penis while in Appellant’s hand. (Id. at 29; 31). Bialecki also testified

that she had observed another RCA apply medicated cream to S.W.’s penis on a

prior occasion, but the other RCA did not apply the cream (to S.W.’s penis) in a

“stroking” manner like Appellant. (Id. at 40-41).

       {¶15} The State also introduced the testimony of other Brookdale care

professionals to demonstrate that Appellant’s manipulation of S.W.’s penis was

not medically appropriate.    Amber Adelsberger, (“Adelsberger”), a Brookdale

RCA, testified that she had put medicated cream on the tip of S.W.’s penis as part

of her duties as an aide. (Id. at 48). However, Adelsberger maintained that in

applying the cream she neither grabbed S.W.’s entire penis nor “masturbated”

him. (Id. at 48). Kyle Schmidlapp (“Schmidlapp”), the (then) Executive Director

of Brookdale testified that placing medicated cream on S.W.’s penis would be a

violation of the Brookdale Patient Care Plan. (Id. at 78). Finally, Kari Crosby

(“Crosby”), the Director of Nursing at Brookdale, testified that RCAs were not


                                        -9-
Case No. 14-18-03


permitted to apply any type of medicated cream or ointment to a patient’s penis.

(Id. at 99).

       {¶16} Ultimately, regardless of whether or not RCAs were permitted to

apply medicated cream to a patient’s genitals, the State also introduced the

statements of Appellant, made contemporaneously while manipulating S.W.’s

penis, to demonstrate “a purpose to sexually arouse or gratify either person.”

Specifically, Bialecki testified that as Appellant was stroking S.W.’s penis the

following exchange occurred:

       Bialecki: [Appellant] had made a comment to me and said, hey,
       Heather, look. It’s the only penis I can play with. And then he
       made, like, I still couldn’t talk because I didn’t know what to say
       to him. And then he said, well, when we did this before, he
       asked for more. And I said, who asked for more? Like, really
       grumpy. And he said, [S.W.] did.

(Id. at 29).

       {¶17} In our review we find that Appellant’s comments to Bialecki about

“playing with” S.W.’s penis and S.W. “asking for more” demonstrate that

Appellant possessed the requisite culpable mental state (i.e. purpose) to sexually

gratify or sexually arouse himself or S.W.

       {¶18} Appellant tries to characterize his comments as nothing more than an

“inappropriate joke.” In support of this characterization, Appellant directs us to

Bialecki’s cross-examination, wherein Bialecki testified that the Appellant had a

history of trying to be funny by making “off-color” comments or “off-color”

                                       -10-
Case No. 14-18-03


jokes. (Id. at 42-43). Appellant also directs us to the testimony of Adelsberger,

who testified that Appellant had “smacked [her] butt” and made comments of a

sexual nature (to her) while changing another resident’s diaper. (Id. at 59).

       {¶19} Appellant further directs us to our decision in In re Redmond,

arguing that the State failed to prove that he had the requisite purpose of sexual

arousal or sexual gratification. In In re Redmond, a juvenile male had lifted the

skirt of a female victim on two separate occasions and touched her “reproductive

area” and upper thigh or buttocks. Redmond, 3rd Dist. Allen No. 1-06-90, 2007-

Ohio-3125, ¶ 9. And, on at least one occasion there was a small audience of

students who observed the touching. Id. During his trial, the juvenile testified that

he was “playing around” and thought it was a joke to lift the victim’s skirt the

second time. Id. Finding that the evidence demonstrated reasons other than a

desire to sexually arouse or gratify the juvenile or victim, this Court reversed the

lower court’s conviction. Id. at ¶ 12.

       {¶20} However, we find Appellant’s situation distinguishable from the

defendant’s situation in Redmond.        Most notably, the juvenile (in Redmond)

testified that he was “playing around,” and thought that it was a joke to lift the

victim’s skirt. Id. at ¶ 9. Conversely, in the case before us, we have Bialecki’s

testimony, who testified that she did not perceive Appellant’s actions to be a joke.

Moreover, the juvenile in Redmond testified that he was not thinking in a sexual


                                         -11-
Case No. 14-18-03


manner when he lifted the victim’s skirt. Id. However, in the instant matter, there

was direct evidence as to Appellant’s state of mind when he manipulated S.W.’s

penis; specifically, Bialecki’s testimony that Appellant said to her that S.W.’s

penis was the only penis he gets to “play with” and that the victim had asked for

more previously indicating sexual gratification of the Appellant and possibly the

victim.

       {¶21} Finally, as we stated in Redmond, many sexual offenses occur in a

private or semi-private setting. Id. at ¶ 10. Since this incident occurred in a semi-

private setting, we are not persuaded that Appellant’s actions were a bad joke.

Furthermore, there is no evidence in the record supporting Appellant’s “joking”

argument regarding this particular incident. Thus, we find Appellant’s reliance

upon Redmond to be misplaced.

       {¶22} Based on the testimony introduced at trial, the State produced

sufficient evidence, which if believed, proved that Appellant touched S.W. with

the purpose of sexual arousal or sexual gratification. Accordingly, Appellant’s

first assignment of error is overruled.

                      Appellant’s Second Assignment of Error

       {¶23} In his second assignment of error, Appellant argues that there is no

evidence in the record that would lead a reasonable finder of fact to conclude that

he had contact with S.W. for the purpose of sexual gratification or sexual arousal.


                                          -12-
Case No. 14-18-03


Appellant further argues that Bialecki’s testimony about the incident was not

credible. For the reasons that follow, we disagree.

                                Standard of Review

      {¶24} “[I]n determining whether a conviction is against the manifest weight

of the evidence, a reviewing court must examine the entire record, ‘weigh the

evidence and all reasonable inferences, consider the credibility of witnesses and

determine whether in resolving conflicts in the evidence, the trier of fact clearly

lost its way and created such a manifest miscarriage of justice that the conviction

must be reversed and a new trial ordered.’” State v. White, 3rd Dist. Seneca No.

13-16-21, 2017-Ohio-1488, ¶ 11 quoting State v. Thompkins, 78 Ohio St. 3d 380,

387, 1997-Ohio-52, 678 N.E.2d 541. “A reviewing court must, however, allow

the trier of fact appropriate discretion on matters relating to the weight of the

evidence and the credibility of the witnesses. Id. citing State v. DeHass, 10 Ohio

St.2d 230, 231, 227 N.E.2d 212 (1967). “When applying the manifest weight

standard, ‘only in exceptional cases, where the evidence “weighs heavily against

the conviction,” should an appellate court overturn the trial court’s judgment.’”

Id. quoting State v. Haller, 3rd Dist. Allen No. 1-11-34, 2012-Ohio-5233, 982
N.E.2d 111, ¶ 9.

                                     Analysis




                                       -13-
Case No. 14-18-03


       {¶25} The Eighth District Court of Appeals identified the following eight

factors as a guideline to assist a reviewing court to determine whether a decision

of the trial court is against the manifest weight of the evidence:

       1.      A reviewing court is not required to accept the incredible as

       true;

       2.      Whether the evidence is uncontradicted;

       3.      Whether a witness was impeached;

       4.      What was not proved;

       5.      Certainty of evidence;

       6.      Reliability of evidence;

       7.      Whether witness’ testimony is self-serving;

       8.      And whether evidence is vague, uncertain, conflicting, or

       fragmentary.

State v. Mattison, 23 Ohio App. 3d 10, 14, 490 N.E.2d 926 (8th Dist.1995).

Applying these factors to this case, we find that the decision of the trial court was

not against the weight of the evidence.

                                Uncontradicted Evidence

       {¶26} As discussed in the first assignment of error, there is no evidence in

the record to contradict Bialecki’s testimony that on August 7th or 8th of 2016,

Appellant “stroked” S.W.’s penis and made comments of a sexual nature


                                          -14-
Case No. 14-18-03


(specifically that S.W.’s penis was the only penis that Appellant got to “play with”

and that when it happened before, S.W. “asked for more”). Even though trial

testimony revealed that the Appellant had a history of making crass comments,

there is no evidence in the record to support his argument that this particular

instance was just “inappropriate joking.” Moreover, the evidence demonstrated

that Appellant was not the spouse of S.W., and that the ability of S.W. to resist or

consent was impaired because of a mental or physical condition. (See generally,

Trial, 10/02/2017 Tr. at 21; 32; 38).         Since Appellant’s evidence failed to

contradict the elements of GSI as established by the State, this factor does not

impact the weight of the evidence.

                                 Witness Impeached

       {¶27} Appellant draws into question the testimony of Bialecki, directing us

to the statements of the trial court finding Appellant guilty. Specifically, the trial

court, in making its finding of guilt, indicated that it did not believe that the

incident took place for “three to five minutes,” as testified to by Bialecki. (See

generally, Id. at 30; 136).      However, the trial court clarified its statements

(regarding the length of time Bialecki testified to), stating:

       The only thing that I find questionable in her entire testimony
       was the quote of three to five minutes. Although, certainly,
       when you see something that sticks in your mind, it can seem
       like an eternity. But the Court’s conclusion is it probably wasn’t
       three to five minutes.


                                         -15-
Case No. 14-18-03


(Id. at 136). Ultimately, the trial court did not question Bialecki’s credibility, only

her recollection of the length of time of the event. This finding does not indicate a

lack of credibility on Bialecki’s part, and certainly does not rise to the level of a

formal impeachment. Thus, we find this factor does not impact the weight of the

evidence.

                                Self-Serving Testimony

       {¶28} Appellant attempts to characterize Bialecki’s testimony as self-

serving, arguing that after Bialecki reported the incident (regarding S.W.), she was

promoted to a higher position at Brookdale. However, even though the Appellant

asserts that Bialecki received a promotion from reporting Appellant, the record

falls short of such suggestion. Specifically, Bialecki testified to the following

regarding her promotion at Brookdale:

       Q. (Questioning by Attorney Rodger for the State) Okay. Did
       you receive any benefit for reporting this?

       A.      (Bialecki) No.

       Q.      Were you promoted as a result of this?

       A.      No.

       Q.      Did you receive any pay raises or anything?

       A.      No. I got nothing but a headache.

(Id. at 33).



                                         -16-
Case No. 14-18-03


       {¶29} We find the record void of any testimony or evidence demonstrating

that Bialecki received any benefit as a direct result of reporting Appellant. With

no evidence of self-serving testimony, we find this factor does not impact the

weight of the evidence.

                          Vague or Uncertain Testimony

       {¶30} Bialecki’s testimony of the events occurring between Appellant and

S.W. was not vague or uncertain. While Appellant directs us to testimony of the

uncertainty as to whether aides were or were not permitted to apply medicated

cream to resident’s genitals and to the proper procedure for applying cream, such

testimony does not make the evidence regarding the events between Appellant and

S.W. vague or uncertain. Bialecki’s testimony was clear that she saw Appellant

“stroke” S.W.’s penis and comment that “this was the only penis (he) could play

with.” We find no vagueness or uncertainty regarding the incident as testified to

by Bialecki. Thus, this factor does not impact the weight of the evidence.

       {¶31} Finally, while not a factor specifically outlined in Mattison,

Appellant argues that there is no evidence in the record that would lead a

reasonable factfinder to conclude that his contact with S.W. was for the purpose of

sexual gratification or arousal. However, as we determined in the first assignment

of error, the State introduced testimony, through an eye witness, that the Appellant

was “stroking” or “masturbating” S.W.’s penis. And, while doing so, Appellant


                                       -17-
Case No. 14-18-03


made comments of a sexual nature, stating (that) S.W.’s penis was the only penis

he could “play with” and that when Appellant had touched S.W.’s penis

previously, S.W. “asked for more.”          These comments (of Appellant) were

sufficient to lead a reasonable trier of fact to conclude that Appellant had the

specific purpose to sexually arouse or gratify himself or S.W. See generally, State

v. Mundy, 99 Ohio App. 3d 275, 288, 650 N.E.2d 502 (2nd Dist.1994) (the

determination of a defendant’s mental state, absent some comment on his or her

part, must be determined by the nature of the act when viewed in conjunction with

the surrounding facts and circumstances).

       {¶32} Since the comments of the Appellant are evidence of his mental

state, and because the factors outlined in Mattison support conviction, we find that

Appellant’s conviction was not against the manifest weight of the evidence and

overrule the second assignment of error.

                      Appellant’s Third Assignment of Error

       {¶33} In his third assignment of error, Appellant argues that the trial court

relied on evidence from the acquitted count to support its conviction. For the

reasons outlined below, we disagree.

                                Standard of Review

       {¶34} “‘The admission or exclusion of relevant evidence rests in the sound

discretion of the trial court.’” State v. Thompson, 3rd Dist. Henry No. 7-16-10,


                                       -18-
Case No. 14-18-03


2017-Ohio-792, 85 N.E.3d 1108, ¶ 18 quoting State v. Sage, 31 Ohio St. 3d 173,

180, 510 N.E.2d 343 (1987).        “[A]bsent an abuse of discretion resulting in

material prejudice to a party, an appellate court will not reverse a trial court’s

decision on the admission of evidence.” State ex rel. Hines v. Holland, 3rd Dist.

Allen No. 1-95-62, 1996 WL 16869, *2. “Under an abuse of discretion standard, a

lower court’s decision will not be reversed for mere error, but only when the

court’s decision is unreasonable, arbitrary, or unconscionable.”         Morrow v.

Becker, 138 Ohio St. 3d 11, 2013-Ohio-4542, 3 N.E.3d 144, ¶ 9. Given that the

abuse of discretion standard is a deferential review, “[i]t is not sufficient for an

appellate court to determine that a trial court abused its discretion simply because

the appellate court might not have reached the same conclusion or is, itself, less

persuaded by the trial court’s reasoning process than by countervailing

arguments.” State v. Morris, 132 Ohio St. 3d 337, 2012-Ohio-2407, 972 N.E.2d
528, ¶ 14. If there is some competent, credible evidence to support the trial court’s

decision, there is no abuse of discretion. Middendorf v. Middendorf, 82 Ohio

St.3d 397, 401, 1998-Ohio-403, 696 N.E.2d 575.

                                      Analysis

       {¶35} The trial court, in finding Appellant guilty of GSI, issued the

following statement:

       Trial Court: Thank you. This is a case where as early as
       February to March of 2016, the defendant was engaging in

                                        -19-
Case No. 14-18-03


      aberrant behavior. And while the Court’s found that behavior
      at the time in March not to rise to the level that warrants a
      conviction for what he is charged in count two, the Court
      certainly concludes that the behavior on the night in question
      with that patient was inappropriate in terms of the method for
      getting her back onto the bed. The testimony of the second
      witness in the case, Adelsberger, was that he pushed her onto the
      bed with his pelvic area while not doing anything
      inappropriately with his hands. Certainly, that’s not the typical
      way that you get somebody back on the bed. And then we move
      to the month of August with [S.W.]. The witness, as I said
      earlier, said that she and [Appellant] went to – into [S.W.]’s
      room. That [Appellant] checked him. That she got a new
      Depends – Depend – Depends out of the closet on the far side.
      And that the bed had been pulled away from the wall with
      [Appellant] on the other side. He then asked her to hand the
      lotion to him. She grabbed the cream, turned around, and
      handed it to him, turned back. And I didn’t get what she was
      doing when she turned back. But she turned back only to turn
      around once again. And her testimony was that she saw
      [Appellant] with the whole penis in his hand masturbating him.
      That the length of time was three to five minutes. That she froze
      for a second. At which time he said, this is the only penis I can
      play with. And when I did this before, he asked for more. The –
      she testified further that when they were finished, that she went
      into the bathroom. That she couldn’t believe what she saw and
      that she would never forget it. The only thing that I find
      questionable in her entire testimony was the quote of three to
      five minutes. Although certainly, when you see something that
      sticks in your mind, it can seem like an eternity. But the Court’s
      conclusion is it probably wasn’t three to five minutes. But the
      Court’s further conclusion from the testimony before the Court
      here today is that the procedure for applying cream to the penis
      was clearly not followed. It was the procedure was [sic] to grab
      – to take a hold and pull the skin down with two fingers,
      applying the cream to the tip of the penis. It’s clear from her
      testimony that she saw the defendant with the whole penis in his
      hand. And she described that as “masturbating him.” That
      action together with, this is the only penis I get to play with,
      leaves one, in my opinion, with the conclusion that there’s no

                                     -20-
Case No. 14-18-03


       other reason to do it. That playing equals – getting to play with
       something in this case equals sexual gratification to [Appellant].
       And that [Appellant] engaged in that activity on the evening in
       question. The conduct was reported almost immediately. And
       from what I – from what I’ve heard in the courtroom, the
       testimony the witness seems to be consistent throughout the
       hearing in December and the hearing yet once again today. She,
       once again, when questioned on cross examination, stated –
       admitted that the questioning from Mr. Tyack that the penis was
       flaccid, but that [Appellant] had the penis in his hand and was
       stroking it. Then he questioned her about the procedure that
       was used. And she told us once again about the procedure. She
       testified on redirect that she – that it was not a joke and that he
       said – he made the comments with the penis in his hand. The
       Court’s conclusion after evaluating all the evidence and the
       exhibits that were admitted in this case is that the defendant is
       guilty beyond a reasonable doubt. And the Court makes that
       finding. Thank you. * * *.

(Trial, 10/02/2018 Tr. at 135-37).

       {¶36} While the trial court may have summarized some of the testimony

and evidence it received as to Count II in finding Appellant guilty of Count I, there

is no indication that the trial court solely relied on such evidence in determining

guilt on Count I. Additionally, under Evid.R. 404(B), a trial court may consider

evidence of other crimes, wrongs or acts in order to show proof of motive,

opportunity, intent, preparation, plan, knowledge, identity, or absence of mistake

or accident. Evid.R. 404(B); see also State v. Carter, 3rd Dist. Allen No. 1-15-62,

2017-Ohio-1233, ¶ 63, appeal not allowed, 151 Ohio St. 3d 1502, 2018-Ohio-365,

90 N.E.3d 946, ¶ 63. In our review, we find the trial court’s summary statements



                                        -21-
Case No. 14-18-03


reveal that it may have considered Appellant’s other acts to show proof of

opportunity, intent, or absence of mistake or accident.

       {¶37} Moreover, we find the trial court adequately summarized the

evidence upon which it relied in convicting Appellant of Count I, GSI. As such,

we find there is competent and credible evidence in the record to support the trial

court’s guilty verdict. Thus, we find no abuse of discretion, and we overrule

Appellant’s third assignment of error.

                                    Conclusion

       {¶38} Having found no error prejudicial to the Appellant herein in the

particulars assigned and argued, we overrule Appellant’s first, second, and third



assignments of error and affirm the judgment of the trial court.

                                                                   Judgment Affirmed

SHAW and PRESTON, J.J., concur.

/jlr




                                         -22-